Title: To Benjamin Franklin from Madame Brillon, [16 March 1778]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce lundi 16 a passy [March 16, 1778]
Il me paroit mon chér pénitent que je me suis chargé trop [?] légérement d’une besogne un peu difficile: vous m’offrés des douttes à résoudre comme casuiste—si je sçavois la théologie, je m’en tirerois peut estre! Je citterois des choses qui ne s’entendoient pas, et auxquélles je ne comprendrois rien moi mesme: je parlerois du ciel, de l’enfér, des mistéres, du libre arbître qui nous laisse maistre de faire le bien ou le mal, quoiqu’il soit sure que nous ne pouvons faire que l’un ou l’autre, et que nous serons punis ou recompensés pour l’un ou pour l’autre que nous etions libres de choisir, mais pourtant que nous ne pouvions pas choisir, sans détruire la préscience de dieu: il y auroit comme vous voyés si long a dire, que l’éspoir et la raison s’y perdroient. Si nous raisonnions d’aprés la loi naturélle, nous serions un peu plus à l’aise: partons tout bonnement du point ou nous sommes; vous estes un homme, moi une femme, nous pourions pensér de mesme, et nous devons parlér et agir différément: il n’y a peut estre pas grand mal qu’un homme désire et succombe—la fémme peut désirér, mais ne doit pas succombér. Vous avés gardé religieusement deux commandemens bien doux; vous en avés enfrein un, aisé a enfreindre: et mon amitié, un petit grain d’amour propre peut éstre me pousse grandement a vous éxcusér mais je n’ose décidér la question sans consultér le voisin dont vous convoités la fémme; parce qu’il est bien meilleur casuiste que moi, et que, comme diroit le bon homme Richard, en choses importantes, deux avis valent mieux qu’un. Adieu mon chér pénitent, avant de finir, je veux en toute humillité vous avouer, qu’en fait de désirs, je suis bien autant pêcheresse que vous: j’ai désiré vous voir, désiré vous connoistre, désiré votre éstime, désiré votre amitié; je vous ai mesme donné la mienne tout entiére d’abord, pour avoir un peu de la vostre; je désire que vous m’aimiés toujours, ce désir s’accroit tous les jours dans mon coeur et je sens qu’il durera toute ma vie: mais! si grande est la misericorde de dieu dit [on] que je ne doutte pas un instant que tous nos désirs ne nous ménnent en paradis! J’ai l’honneur d’éstre mon chér pénitent avéc le plus inviollable attachement Votre trés humble et tres obeissante servante
D’hardancourt Brillon

C’est a votre amitié pour moi mon chér papa que je dois une colléction d’airs écossois considérable, que m’a envoyé mr. alléxandre. Je les apprendrai pour vous amusér; oserai-je vous prier d’en témoignér ma reconnoissance a mr. alléxandre? Je voudrais imaginér quelques choses en musique a lui envoyér, qui put lui faire plaisir.

